—Order, Supreme Court, New York County (Paula Omansky, J.), entered September 23, 1996, which, in an action for personal injuries by a laborer against the owner of a construction site, insofar as appealed from, denied the motion of third-party defendant contractor, plaintiffs employer, for summary judgment dismissing plaintiffs Labor Law § 240 (1) claim, unanimously affirmed, without costs.
*38Plaintiff’s allegations, if true, that, while attempting to secure scaffolding on the roof of the building, and without any safety devices in place, he fell off a sloped portion of the roof 10 feet onto a flat portion of the roof injuring his back and leg, state a cause of action under Labor Law § 240 (1) (see, Rocovich v Consolidated Edison Co., 78 NY2d 509, 514). There are issues of fact that cannot be resolved on this record (cf., supra, at 514-515). Concur—Milonas, J. P., Rubin, Tom, Mazzarelli and Colabella, JJ.